Citation Nr: 1811114	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-04 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent prior to April 13, 2015, and in excess of 40 percent thereafter, for herniated L3-4, L4-5 and L5-S1 discs of the lumbar spine. 

2. Entitlement to a disability rating in excess of 20 percent for right lower extremity L5 and S1 radiculopathy. 

3. Entitlement to a disability rating in excess of 20 percent for left lower extremity L5 and S1 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1990 to May 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Prior to this decision, both the orthopedic and neurologic component of the Veteran's disability had been assigned a single 40 percent disability evaluation.  In this decision, the orthopedic component was assigned a 10 percent evaluation, and the neurologic component was addressed by assigning a separate 20 percent evaluation for left lower extremity radiculopathy, and a separate 20 percent evaluation for right lower extremity radiculopathy.  This yielded a combined increased evaluation to 50 percent.  

The Veteran testified at a May 2017 video hearing before the undersigned Veterans Law Judge. A transcript has been associated with the claims file. 

An August 2015 rating decision awarded a 40 percent rating for the Veteran's herniated disc disability effective April 13, 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the May 2017 Board hearing, the Veteran testified that in March 2017 he applied for Social Security Administration (SSA) benefits for his back disability.  These records to include any treatment records used to decide his disability benefits claim should be obtained.  In addition, as this essentially amounts to an assertion that the disability has worsened since last examined, a more current examination of the disability is indicated.  

Also on remand, any updated VA treatment records should be sought.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated relevant VA treatment records and add them to the claims file.  

2. Contact the Social Security Administration and request copies of the Veteran's complete SSA records, including any administrative decisions on his application for SSA disability benefits and all underlying medical records.

3. Next, arrange for the Veteran to be examined to ascertain the current severity of his service connected low back disability with lower extremity radiculopathy.  All indicated tests and studies should be accomplished and the findings reported in detail.  

4. Re-adjudicate the claim.  If any benefits remained denied, issue a supplemental statement of the case.  After the appropriate time for response, return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

